Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Latarcia Ann Wilkins appeals the district court’s order dismissing her employment discrimination complaint as untimely filed. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Wilkins v. David-Paige Mgmt. Sys., LLC, No. l:15-ev-00184-LMB-TCB (E.D.Va. Apr. 29, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.